Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. 
Applicants’ arguments with regard to limitation “each ridge…seal member” is not persuasive since the limitation is not taught by Weidner, this is not persuasive since all limitations for claim 1 are taught by Starkweather except of splitting the tab into tabs, which is what the reference of Weidner is used to teach. The reference of Weidner teach a holding tab that is continuous in prior art figure 2 and then teaches to have the same holding tab to be segmented or split into tabs, figure 3, so in conclusion the reference teaches to have plurality of holding tabs. The reference of Weidner does provide a teaching to have an elements to be formed in to several elements and this is what the examiner is relying on.
Applicants argument with regard to that the Weidner reference must teach or should teach a seal member situated across the sections 86, 88 of the flange 30 is not persuasive since this is taught by Starkweather. Furthermore if Weidner teaches a seal member situated across the sections 86, 88 of the flange 30 then examiner would have made a rejection under 35 USC 102.
It is furthermore noted that examiner has found reference(s) that are provided on 892 to the Assignee that teaches to have a seal across a gap and retention tabs (e.g. 38 in CH665684). In conclusion the claim 1 is rejectable by Starkweather in view of CH665684A5.

Applicant’s argument with regard to “The examiners reliance of Official Notice” is not persuasive since applicant has not provide which claims this applies to and what specific structure. As best understood this may apply to claims that mention broad structure of turbine, the Assignee is well aware that turbine components require sealings and the seal combination of Starkweather and Weidner can be used in any seals provided in a Turbine. Applicant should provide evidence that this is not the case or provide affidavit that this type of seal cannot be used in Turbine.
It is further noted that the Starkweather seal is in a Turbine and one can consider all the broad limitation provide to turbine as taught by Starkweather (see abstract of Starkweather, where a joint is sealed in turbine engine).
Applicant’s’ argument that the teaching of Starkweather will change the function of Gonsar is not persuasive since applicant is claiming only a component and no other function or relative sealing joint of a system. Applicant has not provided any evidence that the Gonsar would be destroyed by the teaching of Starkweather.
Applicants’ argument is that the reference of Starkweather does not teach anything with regard to dampening is not persuasive since as fluid flows between the ridges the seal is dampened or cushioned by the fluid between the component and the ridges.
applicants’’ argument that the examiner relies on a theory…(see ibid.)” is not persuasive since as stated in Starkweather that the ridges and channels between ridges provide fluid flow which would enhance cooling and providing cushioning of seals and components.
Applicant’ is claiming claims broadly and the rejections below teach each and every limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Starkweather (US. 5167485) in view of Weidner (US. 4650395A).
Starkweather discloses a component for a gas turbine engine, comprising: a body including a cold side surface adjacent to a mate face; a plurality of ridges extending from the cold side surface; and a seal member abutting the plurality of ridges to define a plurality of cooling passages, the seal member moveable between a first position and a second position relative to the plurality of ridges when in an installed position, each of the plurality of cooling passages including a first inlet (e.g. inlet in figure below) defined at the first position and a second, different inlet (e.g. that would be the case when the seal is provided with pressure and is capable of shifting left or right than the current position in figure 3) defined at the second position, and each of the plurality of cooling passages includes an outlet adjacent to the mate face, wherein each of the plurality of ridges includes an elongated main body (figure below show this) and a retention tab (e.g. teaches a retention tab), the main body extends in a circumferential direction along the cold side surface between opposed first and second ends, the respective outlet is established at the second end, and the retention tab extends from the first end such that the retention tab extends outward of the seal member in a radial direction. The seal member is dimensioned such that the seal member is spaced a distance from the first end when the seal member is in the first position (see Starkweather and figure below). Each of the plurality of rib and the retention feature form a C-shape geometry. The seal member is a feather seal dimensioned to extend outwardly of the plurality of ridges with respect to the axial direction. The cold side surface is located at a slot extending inwardly from the mate face, and the slot receives the seal member (e.g. figures). The component is one of an airfoil, a blade outer air seal (BOAS), 


    PNG
    media_image1.png
    544
    612
    media_image1.png
    Greyscale

Starkweather discloses the invention as claimed above but fails to disclose each rib having a retention tab and the retention tabs of the plurality of ridges are spaced apart from one another in an axial direction and are arranged in a row to bound movement of the seal member along the plurality of ridges in the circumferential direction. Weidner teaches that one skilled in the art having a retention tab that is singular or annular and also teaches improvement that retention tab can be segmented (figures 4-5). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the retention tab of Starkweather 
Regarding claim 3: Starkweather and Weidner teach that the plurality of ridges each include a radial retention feature extending in the circumferential direction from a respective one of the retention tabs towards the second end such that the seal member is trapped in the radial direction between the main body and the radial retention feature (e.g. that is the case since one makes the tab of Starkweather segmented in vertical direction and horizontal direction in figure 4). Regarding claim 4: Each of the plurality of ridges has a C-shaped geometry established by the main body, the retention tab and the radial retention feature; and wherein the radial retention features of the plurality of ridges are spaced apart from one another in the axial direction (e.g. Starkweather and Weidner teach this limitation). Regarding claim 5: The radial retention feature of at least one of the retention tabs is misaligned in the axial direction from the respective main body (e.g. see teaching of Weidner that is applied to Starkweather).
Regarding claim 11: Starkweather and Weidner teach a gas turbine engine, comprising: a first component including a first set of ridges protruding from a first cold side surface adjacent to a first mate face; a second component including a second set of ridges protruding from a second cold side surface adjacent to a second mate face, the second mate face circumferentially adjacent to the first mate face relative to a circumferential direction to define a leakage gap; and a feather seal abutting the first set of ridges to define a first set of cooling channels and abutting the second set of ridges to define a second set of cooling channels such that the feather seal spaced apart from the first cold side surface and the second cold side surface; wherein each of the first and second sets of ridges includes an elongated main body and a retention tab, the main body extends in the circumferential direction along a respective one of the first and second cold side 
Regarding claims 18-20: A method of sealing between adjacent components of a gas turbine engine, comprising: positioning a feather seal across a leakage gap defined between mate faces of adjacent components, and along a plurality of ridges to define a plurality of cooling passages; wherein the plurality of ridges protrude from cold side surfaces of the adjacent components such that the feather seal is spaced apart from the cold side surfaces; wherein each .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Starkweather and Weidner.
Starkweather and Weidner disclose the claimed invention except the ratio is equal or less than 0.8. Discovering an optimum range of a result effective variable involves only routine skill in the art. In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some .
Claim 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonsor et al (EP 0816638A2) in view of Starkweather (US. 5167485).
Gonsor discloses a turbine with plurality of components, a seal member (e.g. 42) between the components, the components having a ridge (e.g. ridge formed by 40), the component having plurality of retention tabs (64 and 74), the seal preventing from movement in circumferential direction by 64 and radial direction by 74, the seal capable of moving between adjacent blades. Gonsor discloses the invention as claimed above but fails to disclose that the surface of the blade having plurality of ridges to provide channels with inlet and outlet between ridges and the seal element. Starkweather teaches to have surface of turbine elements with ridges that are contacted by feather seal (see figures of Starkweather). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the surface of Gonsor to have ridges similar to Starkweather instead of damper element 40 of Gonsor to provide fluid flow and provide dampening of the sealing element (e.g. similar element provides dampening and improve cooling of the system, inherent do to passage of fluid between ridges and the seal and also see reference of Starkweather). It is noted that the rejection is provided as concise statement but all the structural limitation are provided by the references of Gonsor and Starkweather.
. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gonsor and Starkweather.
Gonsor and Starkweather disclose the claimed invention except the ratio is equal or less than 0.8. Discovering an optimum range of a result effective variable involves only routine skill in the art. In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result. Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ratio be equal to or less than 0.8, as a matter of design choice. Furthermore to provide a proper ratio will assist the seal member being installed with clearance in the components.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is furthermore noted that examiner has found reference(s) that are provided on 892 to the Assignee that teaches to have a seal across a gap and retention tabs (e.g. 38 in CH665684). In conclusion the claim 1 is rejectable by Starkweather in view of CH665684A5.
It is further noted that the reference on 892 Form are provide by Examiner and not the applicant or assignee.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VISHAL A PATEL/Primary Examiner, Art Unit 3675